Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Randon Lee Foley, Appellant                           Appeal from the 77th District Court of
                                                       Limestone County, Texas (Tr. Ct. No.
 No. 06-17-00037-CR         v.                         12657-A). Memorandum Opinion delivered
                                                       by Justice Moseley, Chief Justice Morriss
 The State of Texas, Appellee                          and Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We further order that the appellant, Randon Lee Foley, pay all costs of this appeal.

                                                      RENDERED APRIL 21, 2017
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk